DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 3-4 are objected to because of the following informalities: 
Claim 1, “a substrate”  in line 4 should be -- the substrate --.   
Claims 3-4, “a ground pin” should be -- the ground pin --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cheung et al. (US 2008/0238392 and Cheung hereinafter)
Regarding claim 1, Cheung discloses a power supply drive module [see figs. 3, 4(a) and 5(a)], wherein the power supply drive module comprises: a substrate [integrated circuit chip 368/405, para. 31 and 62], a logic controller [310, fig. 3], a first transistor [325, fig. 3 or 440, 
Regarding claim 5, Cheung discloses wherein the first transistor and the second transistor are both metal oxide semiconductor field effect transistors [para. 31].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. in view of Brohlin et al. (US 2010/0002472 and Brohlin hereinafter) .
Regarding claim 2, Cheung as indicated above discloses all aspects of the instant invention with respect to claim 1. Cheung further discloses [see fig. 7] wherein the power supply drive module further comprises: a first AND gate [726], a second AND gate [727], a shoot-through protector [725], a first operational amplifier [728], and a second operational amplifier [729]; a first input terminal of the first AND gate [726] is connected to the second terminal of the logic controller, a second input terminal of the first AND gate is connected to the shoot-through protector [second input 726 connected to 725], an output terminal of the first AND gate [output of 726], an output terminal of the first operational amplifier [output of 728] connected to the control electrode of the first transistor [UGATE]; a first input terminal of the second AND gate [input terminal 727] is connected to the third terminal of the logic controller, a second input terminal of the second AND gate is connected to the shoot-through protector [second input terminal 727 connected to 725], an output terminal of the second AND gate [output of 727] is connected to an input terminal of the second operational amplifier [input 729], and an output terminal of the second operational amplifier [output 729] is connected to the control electrode of the second transistor [LGATE]. Cheung does not explicitly disclose a level shifter, an output terminal of the first AND gate is connected to an input terminal of the level shifter, an output terminal of the level shifter is connected to an input terminal of the first operational amplifier.
However, Brohlin discloses [see fig. 3] wherein a level shifter [149] connected to transistor gate driver [para. 22]. It would have been obvious to one of ordinary skill in the art .
Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. in view of Li et al. (CN 206137198 and Li hereinafter) .
Regarding claim 6, Cheung as indicated above discloses all aspects of the instant invention with respect to claim 1. Cheung further discloses [see figs. 3-4] wherein the power supply device comprises a master processor [PSI# signal from a microprocessor, para. 35], a first driving module [320/440], a second driving module [330/445] and a power inductor [L1], wherein each driving module is the power supply drive module as claimed in claim 1; the pulse width modulation pin of the first driving module is connected to the master processor, the voltage input pin is connected to a power supply [Vin power supply], the switch pin is connected to one terminal of the power inductor, another terminal of the power inductor is connected to the switch pin of the second driving module [node between 445 UGx and LGx], the pulse width modulation pin of the second driving module is connected to the master processor. Cheung does not explicitly disclose the voltage input pin is connected to an atomizer.
However, Li discloses control circuit [fig. 3] voltage input pin [input 104] is connected to an atomizer [fig. 7]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Cheung by incorporating a voltage input of the driver connected to an atomizer in order to provide a voltage source.

Regarding claim 10, Cheung in view of Li discloses [see fig. 7] An electronic cigarette,  wherein the electronic cigarette comprises an atomizer [20] and a power supply device [30] as claimed in claim 6; the power supply device is configured to drive the atomizer.
4.	Claims 9 and  11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. in view of Li et al. further in view of Qiu (US 2015/0173124).
Regarding claims 9 and 11-12, Cheung in view of Li as indicated above discloses all aspects of the instant invention with respect to claims 6-8. Cheung in view of Li does not explicitly disclose a display module, connected to the master processor.
	However, Qiu discloses [see fig. 1] wherein a display module [70] connected to a master processor [30, para. 64]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Cheung in view Li by incorporating a display module connected to a master processor for the purpose of a user directly observes the condition of the electronic cigarette [para. 15].
Regarding claims 13, Cheung in view of Li further in view of Qiu discloses wherein the electronic cigarette comprises a key assembly [switching module (10), fig. 1, ref. Qiu] connected to the master processor for controlling the opening or closing of the master processor, and setting the operating parameters of the electronic cigarette.
.
Allowable Subject Matter
Claims 3-4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842